Merwin, J.:
One of the main issues in this case was, whether the respondent Krause was one, of the parties who hired of plaintiff the team and Carriage, for injuries to which, on a trip taken by the defendants, the action was brought to recover damages. The respondent Krause was permitted, over the objection and exception of plaintiff, to testify in his own behalf to a conversation between himself and the defendant Geldrich, prior to the trip and in the absence of the plaintiff, to the effect that he,- Geldrich, hired the team himself and invited Krause to go with him. This evidence was incompetent, and we cannot say that it did not affect the result. The respondent was also'allowed, upon the cross-examination of the witness Martin, and over the objection and exception of plaintiff, to prove declarations of defendant Geldrich that he had hired the team. Martin had not testified to anything on his direct examination that made this proper as cross-examination. These declarations were not competent against plaintiff; he was not present.
For these errors the judgment should be reversed.
All concurred.
Judgment and order reversed and a new trial granted, costs to abide the event.